DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites that “respective relative positions of the first to n-th areas in the different chip areas are identical”. However, claim 1 (upon which claim 8 depends, indirectly) recites that the first to n-th areas do not overlap with each other. It is unclear how the areas can be identical (as in claim 8), and not overlap (as required by claim 1). Therefore, it is unclear whether the areas are identical or non-overlapping.
The term “about” in claim 10 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Since the value n is simply an integer number, it is unclear how close the value must be to being between 10 and 13 in order to satisfy the limitation that is be about 10 to 13.
Claim 18 recites that “respective relative positions of the first to n-th areas in the different chip areas are identical”. However, the claim recites that the first to n-th areas do not overlap with each other. It is unclear how the areas can be identical, and not overlap. Therefore, it is unclear whether the areas are identical or non-overlapping.
Claim 20 recites that “respective relative positions of the first to n-th areas in the different chip areas are identical”. However, the claim recites that the first to n-th areas do not overlap with each other. It is unclear how the areas can be identical, and not overlap. Therefore, it is unclear whether the areas are identical or non-overlapping.

Allowable Subject Matter
Claims 1-7, 9, 11-17, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1; Kim et al. U.S. PGPUB No. 2014/0002829 discloses a method of measuring a critical dimension (CD) (“The optical measurement apparatus may measure critical dimensions of non-repeating ultrafine patterns at high speed” [Abstract]), comprising the steps of: forming a plurality of patterns in a substrate ([0008]); creating first to n-th images (“The controller may be configured to control the driver and the image acquisition unit to acquire a plurality of 1D line images of the measurement target” [Abstract]), wherein n is a natural number greater than 1, wherein the imaged area includes at least some of the plurality of patterns (“the plurality of 1D line images may be combined according to the distances from the pattern 11 to generate a 2D scan image” [0069]), creating a merged image from the first to n-th images(“the plurality of 1D line images may be combined according to the distances from the pattern 11 to generate a 2D scan image” [0069]); and measuring a CD of a measurement object from the plurality of patterns using the merged image (“select a 2D reference image having a minimum difference from the 2D scan image among the plurality of reference 2D images; and determine that a critical dimension of the pattern of the measurement target is the same as a critical dimension of a pattern of a reference target corresponding to the selected 2D reference image” [0033]). However, Kim does not disclose that the first to n-th images correspond to different and non-overlapping regions of the substrate, and Kim does not disclose that the merged image has a higher resolution than each of the first to n-th images.
Miyamoto et al. U.S. PGPUB No. 2009/0242760 discloses a method of imaging patterns (802-807) in a substrate 801 by creating first to n-th images (820 and 821), wherein n is a natural number greater than 1 (2), for first to n-th areas in the substrate (as illustrated in figure 8C), respectively, wherein the first to n-th areas do not overlap with each other (as illustrated in figure 8C), wherein each of the first to n-th areas includes at least some of the plurality of patterns (as illustrated in figure 8C). However, Miyamoto does not disclose creating a merged image from the first to n-th images; measuring a critical dimension of a measurement object from the plurality of patterns using the merged image, and does not disclose a merged image having a higher resolution than each of the first to n-th images.
Zheng et al. U.S. PGPUB No. 2015/0317508 discloses a method of imaging a sample, comprising: creating first to n-th images; and creating a merged image from the first to n-th images; wherein the merged image has a higher resolution than each of the first to n-th images (“at least one processor, cause the system to: (a) capture, via the image capture apparatus, a plurality of initial images of an object, wherein each of the plurality of initial images of the object have a first resolution, and (b) process each of the plurality of initial images in Fourier space to generate a final image of the object having a second resolution, wherein the second resolution is greater than the first resolution” [Abstract]). However, Zheng does not disclose measuring a critical dimension of a measurement object from a plurality of patterns included in each of the first to n-th areas using the merged image.
Koos et al. U.S. PGPUB No. 2010/0000383 discloses a method of measuring a critical dimension (CD); comprising the steps of: creating first to n-th images, wherein n is a natural number greater than 1, for first to n-th areas in the substrate, respectively (“tiled imaging 300 can be used to image in the x-y plane of laterally adjacent optical stacks 302 (i.e., T1, T2, T3 . . . ), resulting in a plurality of tiled images” [0021]), wherein the first to n-th areas do not overlap with each other (since each image corresponds to a physical slice of the sample [0006]), creating a merged image from the first to n-th images (“processing the tiled imaging data to combine the data into a fully rendered volume between the z-axis origin and the desired depth in the z-axis” [0032]). However, Koos does not measure a CD of a measurement object from a plurality of patterns on the sample.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a method of measuring a critical dimension (CD), comprising the steps of: measuring a CD of a measurement object from a plurality of patterns using a merged image; wherein the merged image is created from first to n-th images of non-overlapping regions of a substrate, where each region includes at least a some of the plurality of patterns, and the merged image has a higher resolution than each of the first to n-th images.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881